t c memo united_states tax_court bob j and ernestene sams et al ’ petitioners v commissioner of internal revenue respondent docket nos filed date frederick w southern jr specially recognized for petitioners ernestene sams carter bonding co and sherri lynn sullivan bruce k meneely for respondent ‘cases of the following petitioners are consolidated herewith carter bonding company inc docket no and sherri lynn sullivan f k a sherri lynn reavis f k a sherri lynn faulkenberry docket no - - memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in and additions to tax and penalties with respect to petitioners’ federal income taxes as follows bob j ernestene sams docket no year deficiency sec_6651 a sec_6662 dollar_figure dollar_figure dollar_figure big_number - dollar_figure carter bonding company inc docket no year deficiency sec_6651 a sec_6655 sec_6662 a dollar_figure dollar_figure - dollar_figure big_number big_number dollar_figure - sherri lynn sullivan docket no year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure s517 big_number big_number big_number big_number big_number big_number big_number big_number for reasons discussed below the only issue remaining in these cases is whether the gross_income of petitioner carter bonding company inc carter bonding should be determined by reference to the fees charged for bail bonds written during the years in issue as reported to the oklahoma insurance commission or whether carter bonding’s gross_income was a lesser amount as claimed by petitioners unless otherwise indicated all section - - references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact at the time that the petitions were filed bob j and ernestene sams the samses resided in tulsa oklahoma carter bonding had its principal_place_of_business in tulsa oklahoma sherri lynn sullivan sullivan resided in broken arrow oklahoma carter bonding was in the bail bond business during and the stock of carter bonding was owned by ernestene sams sams who was the president of carter bonding and by sullivan who was the vice president of carter bonding sullivan is the daughter of the samses sams and sullivan wrote bonds in and for carter bonding however most of the bonds written during those years were written by sullivan because sams was sick sams conducted business for carter bonding primarily over the telephone and did not go into the office much during those years carter bonding charged a fee or bond_premium in an amount that was up to percent of the face_amount of the bail bond for the service of writing the bail bond depending on the circumstances of the particular client carter bonding received full partial or no payment of the bond_premium at the time the q4e- bond was written premiums were paid_by cash by check in person or by mail each premium payment received was recorded in an accounts_receivable ledger that was maintained by client name and included the date and amount of the payment and the client’s account balance a receipt was issued to each client who made a bond_premium payment to assure payment carter bonding sought cosigners for the bonds and pursued litigation to recover the unpaid fees sams terminated sullivan’s employment with carter bonding in on date sams sent a letter to sullivan demanding the return of carter bonding’s books_and_records sullivan’s employment with carter bonding resumed in the middle of carter bonding filed monthly professional bondsman reports with the oklahoma insurance department in and reflecting the total amount of the bond premiums that carter bonding charged to its clients during each monthly reporting_period on the reports filed with the oklahoma insurance department carter bonding reported total premiums of dollar_figure in and dollar_figure in carter bonding employed an accountant to prepare its federal_income_tax returns the accountant reported gross_receipts based on the bank_deposits of carter bonding carter bonding reported gross_receipts of dollar_figure on its federal_income_tax return - - a federal tax_return prepared for for carter bonding reflected gross_receipts of dollar_figure that return however was not filed by carter bonding respondent determined that carter bonding received and failed to report income in the amounts of dollar_figure in and dollar_figure in the amount for represents the difference between the total premiums reported to the oklahoma insurance department and the bank_deposits used in preparing carter bonding’s federal_income_tax return for the amount for represents the total premiums reported to the oklahoma insurance department because carter bonding did not file an income_tax return for respondent determined that the unreported income constituted constructive dividends to the samses and to sullivan respondent also determined that the samses and sullivan had unreported income equal to deposits in their personal bank accounts respondent has now conceded that the amounts of constructive dividends to the samses and to sullivan should be only the amounts deposited in their personal bank accounts and should not include the unreported income to carter bonding the samses and sullivan have not disputed that the unexplained deposits in their personal bank accounts were constructive dividends from carter bonding other adjustments in the statutory notices such as unreported rental income of sullivan - - have either been expressly conceded by either respondent or petitioners or abandoned by petitioners opinion petitioners contend that respondent improperly used the premium amounts reported to the oklahoma insurance department rather than using the bank_deposits to determine carter bonding’s gross_receipts for and petitioners argue that they collected only approximately percent of the bond premiums charged which were the amounts reflected on the face of the bonds written and the amounts reported to the state authority they failed to produce the accounts_receivable records that allegedly supported these contentions blaming at various times sullivan and another employee of carter bonding at trial sullivan belatedly produced a handwritten journal of doubtful authenticity based on our observation of the witnesses and review of the entire record we cannot accept petitioners’ claim that the uncollected premiums during the years in issue approximated dollar_figure in and dollar_figure in respondent was entitled to use the reports filed with the oklahoma insurance department to reconstruct carter bonding’s income in the absence of adequate books_and_records see 961_f2d_1518 10th cir 394_f2d_366 5th cir affg tcmemo_1966_81 43_tc_824 - j- the reconstruction need only be reasonable in light of all facts and circumstances 54_tc_1530 petitioners have not persuaded us that the gross_receipts so determined should be reduced we do not believe petitioners’ unsupported claim that only percent of the fees charged were received we have no reliable basis for any estimate of the amounts not paid to reflect concessions by respondent decisions will be entered under rule
